02-11-426-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00426-CV
 
 



ELNORA MOSES


 


APPELLANT




 
V.
 




TEXAS COMMISSION ON ENVIRONMENTAL QUALITY


 


APPELLEE



 
 
----------
FROM THE 362ND
DISTRICT Court OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Elnora Moses brings this interlocutory appeal from the trial court’s order
granting the plea to the jurisdiction of Appellee Texas Commission on
Environmental Quality and dismissing her claims against Appellee with
prejudice.  On February 13, 2012, we notified the parties that we were
concerned that this court may lack jurisdiction over this appeal because it
appeared that Appellant did not timely file her notice of appeal in this
accelerated interlocutory appeal.[2]  We indicated that this
case could be dismissed for want of jurisdiction if the parties did not show
grounds for continuing the appeal by February 23, 2012.  As of this date, we
have received no response showing grounds for continuing the appeal.  We have,
however, received Appellant’s motion to abate this appeal pending the final
determination of Appellant’s suit against Appellee in another county.
Because
Appellant’s notice of appeal was untimely, we dismiss this appeal for want of
jurisdiction, and we dismiss Appellant’s motion to abate.[3]
 
 
LEE ANN DAUPHINOT
JUSTICE
 
PANEL: 
DAUPHINOT,
MCCOY, and MEIER, JJ.
 
DELIVERED:  March 15, 2012




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
26.1(b), 28.1(b).


[3]Tex. R. App. P. 25.1; Howlett
v. Tarrant Cnty., 301 S.W.3d 840, 843 (Tex. App.—Fort Worth 2009, pet.
denied) (“A timely-filed notice of appeal confers jurisdiction on this court,
and absent a timely filed notice of appeal, we must dismiss the appeal.”).